DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 and 03/06/2019 was filed prior the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species D, corresponding to claims 1-6, 11, 13, 14, and 16-20 in the reply filed on February 24, 2021 is acknowledged.

Claim Objections
Claims 2 and 17  are objected to because of the following informalities:
Claim 2, line 4: “the chip is cleaned in a state of being chucked” should read -- the chip is cleaned while being chucked --
Claim 17, line 2: “wherein the substrate handling portion has a function of forming a connection material” should read -- wherein the substrate handling portion has a method of providing a connection material --
  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1, line 4: “a laminar flow source for generating”
Line 5: “a chip handling portion for picking”
Line 6: “a cleaning portion for cleaning”
Line 8: “a transfer mechanism for transferring”
Claim 2, line 2: “chucking the chip”
Line 4: “the chip is cleaned in a state of being chucked”
	Claim 4, line 3: “the door holds”
	Claim 11, line 2: “a hold surface which chucks” 
	Claim 14, line 4: “holds the bonding head”
	Claim 18, line 2: “rotating the substrate”

Para. [0074] of the specification states “the groove 461 of the pickup head 46, is chucked to the non-electrode surface of the chip 50 to the lift the chip 50,” and in the last line, “and after the chip 50 is delivered to the bonding head 20, the transfer head 26 is dechucked” without reciting sufficient structure to perform the recited function. It is unclear the “state of being chucked” and/or any other alternative states that can be in a “chucked state”. Thus, “a state of being chucked” will therefore be examined as “the chip is cleaned while being chucked”.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13, line 3: the term "perpendicular" in claim 13 is a relative term which renders the claim indefinite. It is unclear the recited “the substrate is transferred along a perpendicular plane” is related to which reference plane, i.e., perpendicular to what?  Regarding claim 14, it depend on claim 13 and as a result in inherits the deficiency of the claim 13. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okutsu (JP 2010114466) in view of Nakamura (WO 2017217252).
Okustu discloses:
Claim 1. Bonding equipment (11, Fig. 3) for bonding a chip having a first electrode and a substrate having a second electrode so that the first electrode and the second electrode are electrically connected to each other (Fig. 1, image sensor chip 3 is connected to a terminal 7, para. [0025]), the bonding equipment comprising: 
a laminar flow source (13, Fig. 3) for generating a laminar flow in which dust is removed (clean air is supplied down flow into clean booth 12, see para. [0029]); 
a chip handling portion for picking the chip up (robot arm 48 and the openings 17 to 19 for supply an discharge of work pieces, see para. [0031]); 
 a bonding portion (11) which includes a bonding stage for bonding the chip and the substrate (para. [0025]); and 
a transfer mechanism (five-axis robot 47, para. [0040-0041]) for transferring the chip from the chip handling portion to the bonding portion, 
wherein at least the bonding portion are provided in the laminar flow (see Fig. 3, clean air is supplied to flow-down from HEPA filter 13).

Regarding claim 1, Okustu discloses a bonding apparatus for manufacturing a solid state imaging device in which, substrate holding unit, bonding unit and the chip transfer mechanism are placed in a clean booth that uses “an air conditioning device 13 using a HEPA filter or the like is connected to the clean booth 12”, (para. [0029]) that is supplies clean air to flow down to the clean booth and the dust is sucked by the blower unit. However, Okustu does not teach a cleaning unit installed inside the clean booth. Nakamura teaches a foreign matter removal device (Fig. 1) for flip-chip bonding apparatus in which, the cleaning method is to remove the dust and other foreign matter on the mounting substrate (see lines 87-101) using liquid carbon dioxide (dry ice) while the electronic component is manufacturing. 


Regarding claim 2, Okustu further teaches, a transfer mechanism (47, Fig. 5) includes at least one bonding head for chucking the chip (five axis multi robot 47, Figs 5-7, see para. [0041-0043]). 
Nakamura further teaches in Fig. 2 (lines 111-148) that the stage 45 vacuum-sucks and fixes the substrate 13 in the foreign matter removing device 100, which would have been obvious to one of ordinary skill in the art that the vacuum unit chucks the substrate and cleaning is enabled while it is chucked by the stage 45. 

Regarding claim 5, Okustu further teaches, wherein the bonding head includes a utility connection portion (vacuum suction hand 49, para. [0041]) on a surface on a side opposite to a surface for chucking the chip (it is obvious to use a vacuum utility connection on a side opposite to a surface that chucks the chip).

Regarding claim 16, Okustu further teaches, wherein a substrate handling portion, which receives the substrate, supplies the substrate to the bonding portion, and draws the substrate out, is provided in the laminar flow (robot arm 48 located inside laminar flow clean chamber 12).

Regarding claim 18, Okustu further teaches wherein the substrate handling portion has a function of rotating the substrate in a perpendicular direction (see robot arm 48, Fig. 1 and para. [0023]).

Regarding claims 19 and 20, Nakamura further teaches that pressurized liquid carbon dioxide supplied to the nozzle 31 (Fig. 2) changes into solid carbon dioxide particles (dry ice particles) and when the dry ice particles collide with the minute foreign matter 50 on the surface of the substrate 13, the dry ice particles momentarily sublimate and expand to become gaseous carbon dioxide and foreign matter 50 adhering to the surface of the substrate 13 is removed from the surface of the substrate 13 by the fluid force during sublimation and expansion process (lines 149-168). Therefore, in view of the teachings of Nakamura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Okustu to implement a cleaning part that the uses dry ice that removes the contaminants such as foreign particles, organic materials and dusts from a substrate.  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okutsu in view of Nakamura and further in view of Alman (WO 2015023232).

Regarding claim 3, Okustu in view of Nakamura discloses the claimed invention except the limitations of claim 3. Though Okustu teaches a bonding equipment with two bonding units (11 and 61, Fig. 9), Okustu does not teach a bonding apparatus with multiple bonding heads in the transfer unit. However, Alman teaches an apparatus and a method for bonding chips onto a substrate with plurality of bonding heads that are movably coupled to the frame in which, a plurality of bonding heads (801 a-e, Fig. 9) that are coupled to a rail (808) which is capable of moving along the frame to change the position (page . 
 

  Allowable Subject Matter
Claims 4, 6, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The prior art of record Okutsu (JP 2010114466) discloses a bonding apparatus for manufacturing a solid state imaging device in which, substrate holding unit, bonding unit and the chip transfer mechanism are placed in a clean booth that uses HEPA filter that enables laminar air flow to flow down to a clean booth where the electronic chip is bonded. Though Okutsu teaches a chip bonding apparatus, Okustu does not teach a cleaning tool that has a cleaning cup and a door for closing the cup that holds a bonding head or a transfer mechanism that has a bonding head. Further, Okustu fails to teach an apparatus with a part that holds a substrate and chucks the substrate at the bonding stage while the laminar flow is parallel to the surface as well as a substrate is transferred along a perpendicular plane with respect to the laminar flow. 

The prior art of record Alman (WO 2015023232) discloses a semiconductor bonding apparatus with plurality of bonding heads that are being relatively movable with respect to the bond state. Though Alman teaches a semiconductor bonding apparatus that has multiple bonding heads for production efficiency, Alman does not teach a cleaning method to clean a substrate or a laminar flow system to remove the dusts while bonding the chips. 

The limitations of claims 4, 6, 11, 13-14 and 17 including all limitations of the base claim 1 are not found in the prior art and no motivation, teaching or suggestion could be found to arrive the invention in combination with all other claim limitations. Therefore, claims 4, 6, 11, 13-14 and 17 would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See examiner’s statement of reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                           

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729